Citation Nr: 0113326	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-20 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for thyroid cancer, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for a renal tumor, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from September 1969 to 
September 1971.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000, rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Pittsburgh, Pennsylvania.


REMAND

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  It 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

More specifically, the law provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(d)).  

The existing record includes private medical opinions 
suggesting a possible etiologic relationship between a renal 
tumor and thyroid cancer diagnosed after service discharge 
and the veteran's reported in-service exposure to certain 
chemicals/herbicides.  The basis for such opinions, to 
include whether the veteran's complete medical and other 
relevant history was considered, is unclear, and no rationale 
is provided by the private physicians.  Therefore, and 
consistent with the VCAA, remand to obtain a medical opinion 
pertinent to the etiology of the veteran's claimed thyroid 
cancer and renal tumor, is necessary prior to Board 
adjudication on the merits.  See VCAA, Pub. L. No. 106-475, 
§ 3(s), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).

Accordingly, the claims are remanded to the RO for the 
following:

1.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who have treated or evaluated him for a 
renal tumor or for thyroid cancer.  The 
RO should then take all necessary steps 
to obtain copies of those records not 
already part of the claims folder.  In 
any case, the RO should ensure all 
pertinent VA treatment records are 
associated with the claims file.

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

3.  Then, the RO should schedule the 
veteran for VA examinations by physicians 
with appropriate expertise to determine 
the etiology of thyroid cancer and a 
renal tumor.  The examiners must review 
the claims folder before completing their 
examination reports.  With respect to 
each of the disabilities, the appropriate 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disability is etiologically 
related to herbicide exposure or other 
incident of the veteran's military 
service.  The examiners should provide 
the supporting rationale for each opinion 
expressed.  

4.  The RO should then ensure that the 
above development has been completed and 
should undertake any other actions it 
deems to be required to comply with the 
notice and duty to assist provisions of 
the VCAA.

5.  The RO should then re-adjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


